

WORK LETTER
This WORK LETTER (“Work Letter”) is attached to and made a part of that certain
Lease Agreement (the “Lease”) made and entered into as of the 19th day of
August, 2015 (“Effective Date”), by and between BOYER SNYDERVILLE 2, L.C., a
Utah limited liability company (the “Landlord”), and SKULLCANDY, INC., a
Delaware corporation (the “Tenant”), with respect to certain premises located in
Summit County, Utah, as more particularly described in the Lease. The execution
and delivery of this Work Letter is an inducement for, and condition precedent
to, the execution and delivery of the Lease and that certain Expansion Option
Agreement, dated as of the Effective Date (the “Expansion Option Agreement”),
between Tenant and BOYER SNYDERVILLE JUNCTION, L.C., a Utah limited liability
company (“Buyer”), is in furtherance, and in consideration, of the mutual
benefits to be derived from the Lease, this Work Letter and the Expansion Option
Agreement, and is in consideration of other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged.
Landlord and Tenant hereby agree as follows:
1.Definitions. Unless otherwise indicated in this Work Letter, all capitalized
terms used in this Work Letter shall have the same meaning, scope, and
definition assigned to such terms in the Lease. In the event of any conflict
between the capitalized terms used in this Work Letter and the provisions
contained in the Lease, the provisions in the Lease shall govern and control.
2.    Improvements.
(a)    The term “Landlord Improvements” means all improvements to be constructed
in connection with the Leased Premises, the Building and the Property, other
than the “Tenant Improvements” (defined below), and includes any and all design,
engineering, preconstruction, construction, and other work provided for, in the
“Landlord Improvement Plans” (defined in Section 4.(e), below). The Landlord
Improvements shall incorporate building materials and construction standards as
described in the Landlord Improvement Plans and shall be performed pursuant to
the “Work Schedule” (defined in Section 4(e), below) and substantially in
accordance with the Landlord Improvement Plans.
(b)    The term “Tenant Improvements” means all improvements to be constructed
by Tenant and includes any and all design, engineering, preconstruction,
construction, and other work provided for, in the “Tenant Improvement Plans”
(defined below). The Tenant Improvements shall incorporate building materials
and construction standards as described in the Tenant Improvement Plans and
shall be performed pursuant to the Work Schedule and substantially in accordance
with the Tenant Improvement Plans.
(c)    The term “Improvements” shall mean, collectively, the Landlord
Improvements and the Tenant Improvements.
3.    Work Schedule. Attached to this Work Letter as Exhibit “A” is a condensed
construction schedule (“Work Schedule”), setting forth, among other things, each
of the various time tables, deadlines, and critical milestones (coupled with
general work descriptions) to be achieved by Landlord and Tenant, as applicable,
in connection with the design, engineering, preconstruction, construction,
“Substantial Completion” (as defined below), and other specified phases of the
Landlord Improvements and the Tenant Improvements. Landlord and Tenant will each
keep a more comprehensive and detailed version of the Work Schedule (each, as
applicable, a “Work Schedule Detail”), prepared by Landlord’s and Tenant’s
contractors, which will show each and every time table, deadline, and critical
milestone (coupled with general work descriptions) established in order to
timely complete the Landlord Improvements and Tenant Improvements consistent
with the dates and deadlines shown in the Work Schedule, which shall be approved
by Landlord and Tenant, respectively (which approval shall not be unreasonably
withheld, conditioned or delayed), and which will become the basis for Landlord
and Tenant completing the Landlord Improvements and Tenant Improvements.
Landlord and Tenant will permit each other the right to inspect and copy their
respective Work Schedule Detail at all times after reasonable prior advance
notice. Landlord and Tenant, respectively, will complete the Landlord
Improvements and Tenant Improvements in conformity with the Work
Schedule (subject to any delays authorized under this Work Letter only), as the
same may be modified from time-to-time as provided in this Work Letter.
4.    Improvement Plans.
(a)    By the date shown on the Work Schedule, Landlord shall cause to be
prepared and delivered to Tenant a set of schematic improvement plans (the
“Schematic Plans”) which shall be consistent and compatible with the “Base
Building” requirements set forth on Exhibit “F” attached to the Lease (the “Base
Building Standards”), and shall include the following:
(i)    A detailed site plan, prepared by Landlord’s engineer or architect,
showing the Leased Premises, the Building, and the anticipated layout of the
Property, and any applicable on-site or off-site areas, improvements, and
amenities that are intended for the use and benefit of Tenant, including, but
not limited to, all site roadways and access points, parking areas, maintenance
and storage facilities, landscaping, generator pads (if a generator is
installed), all Building and anticipated entrances and exits to the Leased
Premises, Building and Property;
(ii)    A detailed floor and space plan, prepared by Landlord’s engineer or
architect, showing the floor plans for all areas in the Building, including, but
not limited to, the entrance and exit areas, the lobby, stairwells, the
restrooms and other applicable areas;
(iii)    A detailed floor and space plan, prepared by Landlord’s engineer or
architect, showing the floor plans for the Lease Premises, including floor to
ceiling height measurements; and
(iv)    Exterior elevations for the Building, including floor to floor height
measurements.
(b)    Following the delivery of the Schematic Plans, Landlord shall meet with
Tenant to discuss any changes Tenant may reasonably request to the Schematic
Plans. Landlord shall make reasonable changes required by Tenant to the
Schematic Plans and resubmit such plans to Tenant.
(c)    At such time as Tenant approves the Schematic Plans, which approval shall
not be unreasonably withheld, conditioned or delayed, Landlord shall commence
the preparation of the Landlord Improvement Plans. Following such time, and
until the date shown in the Work Schedule, Tenant shall have the right to
request additional minor changes to the “Base Building” improvements shown in
the Schematic Plans. Such changes shall may include, by way of example and
without limitation, interconnecting stairways, high density filing areas or
other similar improvements which do not impact the design of the Building core,
elevators, restrooms, structural supports, exterior walls, and mechanical,
electrical, plumbing and life safety systems. Subject to the provisions of
Section 5(b) below, Landlord’s approval of any such changes shall not be
unreasonably withheld, conditioned or delayed.
(d)    By the date shown on the Work Schedule, Landlord will cause to be
prepared and delivered to Tenant the plans related to the Landlord Improvements
(“Landlord Improvement Plans”), which Landlord Improvement Plans will
incorporate the Schematic Plans and Base Building Standards, and shall include
the following:
(i)    A detailed site plan, prepared by Landlord’s engineer or architect,
showing the Leased Premises, the Building, and the anticipated layout of the
Property, and any applicable on-site or off-site areas, improvements, and
amenities that are intended for the use and benefit of Tenant, including, but
not limited to, all site roadways and access points, parking facilities, parking
spaces (including all handicap, reserved, and visitor parking spaces), and other
parking related improvements, maintenance and storage facilities, landscaping,
generator pads (if a generator is installed), all Building and anticipated
entrances and exits to the Leased Premises, loading zones, sidewalks, and other
applicable areas intended for the use and benefit of Tenant;
(ii)    A detailed floor and space plan, prepared by Landlord’s engineer or
architect, showing the floor plans for the Building, including, but not limited
to, the entrance and exit areas, the lobby, stairwells, the restrooms, and other
applicable areas;
(iii)    A detailed utility plan, prepared by Landlord’s engineer, showing the
location for all utilities serving the Leased Premises and the Building,
including, without limitation, the locations for all electrical, gas,
telecommunications, media services, water, sanitary, and storm sewer lines,
outlets, cabling, and related systems;
(iv)    A detailed signage plan, prepared by Landlord’s engineer and/or
architect, showing the approved locations for all permanent signage on the
exterior of the Building, directory and other signage within the Building, and
anticipated signage within the Project or the Property, including, without
limitation, monument signs, pylon signs, free-standing signs and other areas
presently contemplated for signage, including, but not limited to, those signage
rights that have been granted to Tenant under the Lease;
(v)    Detailed plans and specifications prepared by Landlord’s engineer,
architect, and the General Contractor (defined below), as applicable, specifying
the construction, build-out, and work to be performed on the Leased Premises,
the Building and the Property by Landlord in connection with the Landlord
Improvements; and
(vi)    Other drawings, documents, plans, specifications, costs and expense
reports and estimates with respect to the construction, build-out, and work to
be performed in connection with the Landlord Improvements.
(e)    By the date shown on the Work Schedule, Tenant will cause to be prepared
and delivered to Landlord the plans related to the Tenant Improvements (“Tenant
Improvement Plans,” which, together with the Landlord Improvement Plans, are
referred to collectively as the “Improvement Plans”).
The term Tenant Improvement Plans means and includes the work generally required
to prepare the Leased Premises for Tenant’s occupancy which are not included in
the Landlord Improvement Plans, including the following documents, plans and
specifications, drawings, construction standards, and other materials related to
the Tenant Improvements:
(i)    A detailed floor and space plan for each of floors and lobbies in the
Building, prepared by Tenant’s engineer and/or architect, showing those
improvements comprising a portion of the Tenant Improvements to be designed by
Tenant and, afterward, performed and constructed by Tenant, pursuant to this
Work Letter and the Lease; and
(ii)    Other drawings, documents, plans, specifications, cost and expense
reports and estimates (to the extent such costs and expenses are to be included
within and applied against the Tenant Improvement Allowance), and materials that
Landlord may reasonably request or deem necessary with respect to the
construction, build-out, and work to be performed in connection with the Tenant
Improvements.
5.    Procedures for Review and Approval of Plans.
(a)    Within fourteen (14) days after receipt of a full and complete set of the
Landlord Improvement Plans from Landlord, Tenant will either approve or
disapprove the Landlord Improvement Plans; provided, Tenant’s approval shall not
be unreasonably withheld, conditioned or delayed. If Tenant disapproves of any
element of the Landlord Improvement Plans, or Tenant proposes changes to the
Landlord Improvement Plans in accordance with Section 5(b) of this Work Letter,
then Tenant will notify Landlord in writing of any required changes thereto, and
Landlord will, to the extent Landlord agrees with Tenant’s changes, incorporate
Tenant’s proposed changes into the Landlord Improvement Plans and redeliver it,
as revised, to Tenant. If (i) Landlord cannot, after using commercially
reasonable efforts, incorporate some or all of Tenant’s requested changes to the
Landlord Improvement Plans, or (ii) Landlord incompletely or inaccurately
incorporates the changes into the Landlord Improvement Plans, then Tenant and
Landlord and their respective contractors, engineers, and/or architects shall
meet and work in good faith to attempt to reach a resolution and agreement on
the necessary changes to be incorporated into the Landlord Improvement Plans.
Tenant’s approval of the Landlord Improvement Plans shall not be deemed a
warranty by Tenant that the Landlord Improvement Plans comply with applicable
law or are correctly engineered. Tenant and Landlord will attempt to agree on
any and all final changes to be incorporated into the Landlord Improvement Plans
within five (5) days of Tenant’s receipt of the revised Landlord Improvement
Plans or notice from Landlord that Landlord cannot, after using commercially
reasonable efforts, incorporate some or all of Tenant’s requested changes. If
Tenant and Landlord are unable to reach a final resolution and agreement as to
the Landlord Improvement Plans within the aforementioned five (5) day
negotiation period, then upon notice to the other party, each of Tenant and
Landlord will have the right to elect to submit to mediation or binding
arbitration the issue of whether the revisions requested by Tenant which
Landlord has failed or refused to incorporate are inconsistent with “Applicable
Laws” (as defined in the Lease), the Schematic Plans, Base Building Standards
and other requirements specified herein or in the Lease, which mediation or
arbitration shall be required to be completed within thirty (30) days of the
date submitted. If the aforementioned issues are submitted to mediation, then
Tenant and Landlord shall be responsible for their own costs and expenses
(including attorneys’ fees) and agree to split equally the mediator’s costs and
expenses. If the aforementioned issues are submitted to binding arbitration, the
party that the arbitrator determines is the prevailing party shall be entitled
to reimbursement of all costs and expenses associated with arbitration,
including reasonable attorneys’ fees. If the revisions requested by Tenant are
found to be consistent with Applicable Laws, the Schematic Plans, Base Building
Standards or other requirements specified herein or in the Lease, and Tenant’s
rights under Section 5(b), Landlord will promptly modify the Landlord
Improvement Plans so as to incorporate all of Tenant’s requested revisions. The
mediation or arbitration proceeding will proceed and in the event that the
mediator or arbitrator ultimately determines that the revisions requested by
Tenant are inconsistent with Applicable Laws, the Schematic Plans, Base Building
Standards or other requirements specified herein or in the Lease, and Tenant’s
rights under Section 5(b), Landlord will not be required to make such changes.
Once Tenant and Landlord have approved the Landlord Improvement Plans, Tenant
and Landlord will execute a Certificate of Approval in the form attached hereto
as Exhibit “C”, and thereafter no changes may be made to the Landlord
Improvement Plans, except as may be required by applicable law. Once final
Landlord Improvement Plans have been prepared and completed, Landlord will
deliver to Tenant, at Landlord’s expense, two (2) full and complete sets of
reproducible drawings, plans and specifications, documents, construction
standards, and any other information and materials related to the Landlord
Improvement Plans. Once complete, the Landlord Improvement Plans shall be
attached to this Work Letter as Exhibit “B”.
(b)    Tenant’s Modifications. Prior to the execution of a Certificate of
Approval, Tenant shall have the right to modify the Schematic Plans and the
Landlord Improvement Plans, subject to Landlord’s prior approval, which shall
not be unreasonably withheld, conditioned, or delayed. If Tenant requests
changes to the floor plate, exterior elevations, or Building core, such changes
must be given to Landlord prior to the date required for Tenant’s approval of
the Schematic Plans as shown on the Work Schedule. Minor modifications such as
internal staircases, high-density filing systems and other similar improvements
that do not impact the design of the Building core, elevators, restrooms,
structural supports, exterior walls, and mechanical, electrical, plumbing and
life safety systems, must be given to Landlord no later than the dates shown in
the Work Schedule. Any net increase in costs recognized by Landlord attributable
to said modifications will be charged to the Tenant Improvement Allowance,
reasonably satisfactory-evidentiary documentation of which shall be provided, in
advance and in writing, to the Tenant.
(c)    Approval of Tenant Improvement Plans. Within fourteen (14) days after
receipt of a full and complete set of the Tenant Improvement Plans from Tenant,
Landlord will either approve or disapprove the Tenant Improvement Plans;
provided, Landlord’s approval shall not be unreasonably withheld, conditioned or
delayed. If Landlord disapproves of any element of the Tenant Improvement Plans,
then Landlord will notify Tenant in writing of any required changes thereto, and
Tenant will use commercially reasonable efforts to promptly incorporate
Landlord’s proposed changes into the Tenant Improvement Plans and redeliver it,
as revised, to Landlord. If (i) Tenant cannot, after using commercially
reasonable efforts, incorporate some or all of Landlord’s requested changes to
the Tenant Improvement Plans, or (ii) Tenant incompletely or inaccurately
incorporates the changes into the Tenant Improvement Plans, then Landlord and
Tenant and their respective contractors, engineers, and/or architects shall meet
and work in good faith to attempt to reach a resolution and agreement on the
necessary changes to be incorporated into the Tenant Improvement Plans.
Landlord’s approval of the Tenant Improvement Plans shall not be deemed a
warranty by Landlord that the Tenant Improvement Plans comply with applicable
law or are correctly engineered. Landlord and Tenant will attempt to agree on
any and all final changes to be incorporated into the Tenant Improvement Plans
within five (5) days of Landlord’s receipt of the revised Tenant Improvement
Plans or notice from Tenant that Tenant cannot, after using commercially
reasonable efforts, incorporate some or all of Landlord’s requested changes. If
Landlord and Tenant are unable to reach a final resolution and agreement as to
the Tenant Improvement Plans within the aforementioned five (5) day negotiation
period, then upon notice to the other party, each of Landlord and Tenant will
have the right to elect to submit to mediation or binding arbitration the issue
of whether the revisions requested by Landlord which Tenant has failed or
refused to incorporate are inconsistent with the Landlord’s Improvement Plans,
which mediation or arbitration shall be required to be completed within thirty
(30) days of the date submitted. If the aforementioned issues are submitted to
mediation, then Landlord and Tenant shall be responsible for their own costs and
expenses (including attorneys’ fees) and agree to split equally the mediator’s
costs and expenses. If the aforementioned issues are submitted to binding
arbitration, the party that the arbitrator determines is the prevailing party
shall be entitled to reimbursement of all costs and expenses associated with
arbitration, including reasonable attorneys’ fees. If the revisions requested by
Landlord are found to be consistent with Applicable Laws and the Landlord
Improvement Plans, Tenant will promptly modify the Tenant Improvement Plans so
as to incorporate all of Landlord’s requested revisions. The mediation or
arbitration proceeding will proceed and in the event that the mediator or
arbitrator ultimately determines that the revisions requested by Landlord are
inconsistent with Applicable Laws or the Landlord Improvement Plans, Tenant will
not be required to make such changes. Once Landlord and Tenant have approved the
Tenant Improvement Plans, Landlord and Tenant will execute a Certificate of
Approval in the form attached hereto as Exhibit “C” and thereafter no changes
may be made to the Tenant Improvement Plans, except as may be required by
applicable law. Once final Tenant Improvement Plans have been prepared and
completed, Tenant will deliver to Landlord, at Tenant’s expense, two (2) full
and complete sets of reproducible drawings, plans and specifications, documents,
construction standards, and any other information and materials related to the
Tenant Improvement Plans.
(d)    Other Approvals. Unless otherwise specified herein or agreed to in
writing by Landlord and Tenant, all other approvals of plans or other matters
contemplated hereunder shall generally follow the same procedures set forth
above.
(e)    Delays. In the event of any delays in the arbitration process
contemplated above which (i) occur through no fault of Landlord or Tenant, as
applicable, (ii) occur notwithstanding the adherence by Landlord or Tenant, as
applicable, to the above procedures and diligent pursuit of a resolution of any
dispute pursuant thereto, and (iii) cause any time period or deadline set forth
in the Work Schedule to be delayed, all subsequent deadlines set forth in the
Work Schedule and the Lease, including without limitation the Rent Commencement
Date, shall be extended by the number of days of such delay.
6.    Governmental and Third-Party Approvals. Promptly after the Landlord
Improvement Plans have been finalized and approved, Landlord will prepare,
submit, and use all commercially reasonable efforts necessary in order for
Landlord to obtain all applications, submittals, permits, authorizations, plans,
and approvals applicable to the Landlord Improvement Plans (such governmental
approvals, collectively, the “Approvals”). Landlord shall submit for all
Approvals for the Landlord Improvement Plans by the “Landlord Governmental
Approval Submittal Deadline” specified in the Work Schedule (as such date may be
extended for Tenant Construction Delays). Promptly after the Tenant Improvement
Plans have been finalized and approved, Tenant will prepare, submit, and use all
commercially reasonable efforts necessary in order for Tenant to obtain all
Approvals to the Tenant Improvement Plans.
7.    Construction of Improvements by Landlord.
(a)    Landlord shall be responsible for the design and construction of the
Landlord Improvements in accordance with the Landlord Improvement Plans and,
excluding any portion of the Landlord Improvements which are conditioned on
completion of the Tenant Improvements (which shall be completed as soon as
reasonably practicable), the Work Schedule. Landlord shall enter into a
construction contract with a general contractor selected by Landlord (the
“General Contractor”) for the design, construction, installation, and completion
of the Landlord Improvements in accordance with the Landlord Improvement Plans,
the Approvals and any applicable “Change Orders” (as defined below). Landlord
shall commence construction of the Landlord Improvements (inclusive of any
Change Orders) and use commercially reasonable good faith efforts to inspect,
oversee, and supervise the design, construction, and completion of the Landlord
Improvements (inclusive of any Change Orders) to the point that the Building is
ready, in all material respects and sufficient for Tenant to obtain required
Approvals for the Building, for Tenant to commence work on the Tenant
Improvements consistent with the Tenant Improvement Plans, without materials
within the Building suffering weather damage by rain, wind, or other weather
conditions (and otherwise in dry-in condition), and finishing the Building in
rough-in condition, as confirmed by Landlord’s architect and Tenant’s architect
(such condition, the “Turnover Condition”) on or before the “Turnover Condition
Deadline” as such date is shown in the Work Schedule, or such earlier date as
the parties may mutually agree upon, as such date may be extended for Tenant
Construction Delays, other than Approval Delays. The term “Actual Turnover
Condition Date,” as used herein and in the Lease, shall mean the earlier of
(i) September 1, 2016, or (ii) the date on which Landlord delivers the Leased
Premised in the Turnover Condition.
(b)    From and after the Actual Turnover Condition Date, Landlord shall
continue to inspect, oversee, and supervise the design, construction, and
completion of the Landlord Improvements, consistent with the Landlord
Improvement Plans, the Work Schedule and the Work Schedule Detail, for all
remaining floors within the Building to allow Tenant to complete the Tenant
Improvements consistent with the Tenant Improvement Plans, the Work Schedule and
the Work Schedule Detail.
(c)    Notwithstanding the provisions of the Work Schedule or this Work Letter
to the contrary, in the event Landlord is unable to meet the timelines set forth
in this Work Letter or the Work Schedule and such delay is a result of (i) the
failure by Tenant to perform its obligations, or meet critical deadlines, under
this Work Letter in accordance with the time frames set forth on the Work
Schedule, (ii) a request by Tenant for changes, modifications, or alterations to
the Landlord Improvement Plans or Tenant Improvement Plans after the Landlord
Improvement Plans and Tenant Improvement Plans, as applicable, have been
approved by Landlord, including, but not limited to, any Change Orders,
(iii) any other delay in the installation by Landlord of the Landlord
Improvements caused directly by Tenant or Tenant’s agents, servants,
contractors, or employees, (iv) any “Force Majeure” (as defined in the Lease)
event, or (v) any delay caused in obtaining necessary Approvals, from
governmental authorities (an “Approval Delay”) despite Landlord’s best efforts
to obtain such Approvals (collectively, the “Tenant Construction Delays”), the
periods set forth in the Work Schedule shall, except as otherwise expressly set
forth herein, be increased, at Landlord’s option, for each day of a Tenant
Construction Delay. Without limiting the foregoing, if Landlord asserts that one
or more Tenant Construction Delays has occurred or is occurring, Landlord will
give written notice thereof to Tenant, specifying in sufficient detail the basis
for the asserted Tenant Construction Delays, the number of days of delay
anticipated to the Work Schedule, and any other information reasonably requested
by the other party in order to properly assess the asserted Tenant Construction
Delays.
8.    Construction of Improvements by Tenant.
(a)    Tenant shall be responsible for the design and construction of the Tenant
Improvements in accordance with the Tenant Improvement Plans and the Work
Schedule. Tenant shall enter into a construction contract with a general
contractor selected by Tenant (the “Tenant’s General Contractor”) for the
design, construction, installation, and completion of the Tenant Improvements in
accordance with the Tenant Improvement Plans, the Approvals and any applicable
Change Orders. Tenant’s General Contractor shall be subject to Landlord’s
approval, which approval shall not be unreasonably withheld, conditioned or
delayed. Tenant shall use commercially reasonable, and good faith efforts to
inspect, oversee, and supervise the design, construction, and completion of the
Tenant Improvements in order to cause the Tenant Improvements to be
“Substantially Complete” (as defined below), on or before the expiration of the
“Tenant Improvement Construction Period” (as defined below), or such earlier
date as the parties may mutually agree upon, as such date may be extended for
Landlord Construction Delays.
(b)    By the date specified in the Work Schedule for “Early Entry for
Preliminary Commencement of Tenant Improvement Construction,” or such earlier
date as mutually agreed upon by Landlord and Tenant, Tenant and Tenant’s General
Contractor may access the Leased Premises for the purpose of installing and
constructing the Tenant Improvements. In performing the Tenant Improvements,
Tenant shall comply with all reasonable directions of Landlord or Landlord’s
General Contractor so as to coordinate Tenant’s construction activities with
those being pursued by others (whether on the Leased Premises or elsewhere in
the Building).
(c)    On or after the Actual Turnover Condition Date, Tenant shall commence the
construction of the Tenant Improvements as required by Section 8(a) in order to
cause the Tenant Improvements to be Substantially Complete on or before the
“Substantial Completion and Certificate of Occupancy” date specified in the Work
Schedule (as such date may be extended for any Landlord Construction Delays)
(the “Tenant Improvement Construction Period”). In performing the Tenant
Improvements, Tenant shall comply with all reasonable directions of Landlord or
the General Contractor so as to coordinate its construction activities with
those being pursued by others (whether on the Leased Premises or elsewhere in
the Building).
(d)    Tenant shall not be required to pay Rent or Additional Rent during the
period in which Tenant has entered the Leased Premises to perform the Tenant
Improvements as required by this Section 8. Tenant agrees that Tenant, “Tenant’s
Representative” (as defined below), and employees, officers, authorized agents,
contractors, engineers, workmen, inspectors, and any construction management
individuals or teams hired by Tenant (collectively, the “Tenant’s Agents”) will
work in harmony with Landlord and not interfere with Landlord and its agents,
contractors, and employees during Landlord’s installation and performance of the
Landlord Improvements. Tenant shall have the right to use all utilities and
services without additional charge during the construction period and Landlord
agrees that Landlord shall not restrict the hours of operation of these services
for Tenant’s use. Landlord shall also provide Tenant and Tenant’s contractors
with a sufficient number of construction parking spaces during the Tenant
Improvement Construction Period. In connection with any entry onto the Leased
Premises prior to the Commencement Date, Tenant shall maintain (or cause its
contractors to maintain) “Builder’s All Risk” insurance in amounts not less than
$1,000,000 per incident and $2,000,000 in the aggregate covering the
construction of the Tenant Improvements, with “Qualified Insurance Companies”
(as defined in the Lease), and Tenant shall protect, defend, indemnify and hold
harmless Landlord and its affiliates against and from any and all claims,
demands, actions, losses, damages, orders, judgments, and any and all costs and
expenses (including, without limitation, attorneys’ fees and costs of
litigation), resulting from Tenant’s entry onto the Leased Premises prior to the
Commencement Date (except to the extent arising from the negligence or willful
misconduct of Landlord).
(e)    Notwithstanding the provisions of this Section 8 to the contrary, in the
event Tenant is unable to meet the timelines set forth in this Work Letter and
the Work Schedule and such delay is a result of (i) the failure by Landlord to
perform its obligations, or meet critical deadlines, under this Work Letter in
accordance with the time frames set forth on the Work Schedule, (ii) a request
by Landlord for changes, modifications, or alterations to the Tenant Improvement
Plans or Landlord Improvement Plans after the Tenant Improvement Plans and
Landlord Improvement Plans, as applicable, have been approved by Tenant,
including, but not limited to, any Change Orders, (iii) any other delay in the
installation by Tenant of the Tenant Improvements caused directly by Landlord or
Landlord’s agents, servants, contractors, or employees, (iv) any event of Force
Majeure , (v) any delay in the Actual Turnover Condition Date beyond the
“Turnover Condition Deadline” specified in the Work Schedule other than delays
as a result of a Tenant Construction Delay (which delays as a result of a Tenant
Construction Delay are not a result of an event of Force Majeure or any Approval
Delay), (vi) any Approval Delay for which Landlord is responsible, if any, from
and after the “Turnover Condition Deadline”, and (vi) Approval Delay that occurs
despite Tenant’s best efforts to obtain such Approvals (collectively, the
“Landlord Construction Delays”), the periods set forth in the Work
Schedule shall be increased, at Tenant’s option exercised in writing delivered
to Landlord, for each day of a Landlord Construction Delay. Without limiting the
foregoing, if Tenant asserts that one or more Landlord Construction Delays has
occurred or is occurring, Tenant will give written notice thereof to Landlord,
specifying in sufficient detail the basis for the asserted Landlord Construction
Delays, the number of days of delay anticipated to the Work Schedule, and any
other information reasonably requested by the other party in order to properly
assess the asserted Landlord Construction Delays.
9.    Tenant Improvement Allowance.
(a)    Subject to the provisions of Section 3.2 of the Lease, Landlord shall
provide Tenant with a Tenant Improvement Allowance in the amount equal to $55.00
per rentable square foot of the Leased Premises (approximately $2,420,000.00) to
reimburse Tenant for the costs and expenses directly and specifically related to
the planning, design, construction, and completion of the Tenant Improvements
and for all other authorized expenses provided for in this Work Letter and the
Lease, including, without limitation, project management fees, Tenant’s legal
fees or other professional fees associated with negotiation of the Lease,
permanently attached furniture, freestanding workstations and movable furniture,
modular systems, fixtures, equipment, security systems, wiring and cabling,
permit, fees, signage, and relocation / moving expense and for any Change Orders
requested by Tenant and reasonably (or as otherwise provided in this Work
Letter) approved by Landlord (“Tenant Improvement Allowance”). From a taxation
and accounting standpoint, all of the costs and expenses directly and
specifically related to the Tenant Improvements up to the amount of the Tenant
Improvement Allowance paid by Landlord shall be allocated solely to Landlord,
and any such costs and expenses in excess of the Tenant Improvement Allowance
and paid by Tenant shall be allocated solely to Tenant.
(b)    The Tenant Improvement Allowance shall be paid by Landlord to Tenant upon
Landlord’s receipt of a written request for reimbursement and which shall be
subject to the following conditions: (i) all items for which Tenant is seeking
reimbursement shall be identified in the reimbursement request and, to the
extent to be installed in the Leased Premises, certified by Tenant as being
complete and installed in the Lease Premises; (ii) Tenant’s reimbursement
request shall include invoices reflecting the amount of the request for
reimbursement; (iii) as necessary, Tenant’s reimbursement request shall include
lien waivers involved with any general or subcontractors involved with the
Tenant Improvements, and (iv) no default under the Lease by Tenant shall have
occurred and be continuing beyond any applicable notice and cure period.
Provided that the foregoing conditions are satisfied, within thirty (30) days of
Landlord’s receipt of Tenant’s request for reimbursement, Landlord shall
reimburse Tenant the portion of the Tenant Improvement Allowance specified in
Tenant’s request for reimbursement. In the event Landlord is obligated to
reimburse Tenant for all or a portion of the Tenant Improvement Allowance and
Landlord fails to reimburse Tenant for such amounts, Tenant may, upon delivering
written notice to Landlord, offset such amounts owed, together with interest
accruing on such amounts at an annual rate of eight percent (8%) against the
Basic Annual Rent and Additional Rent next becoming due, and such offset shall
not constitute a default hereunder or under the Lease. All costs to perform the
Tenant Improvements in excess of the Tenant Improvement Allowance shall be the
sole responsibility of Tenant, and Landlord shall not be obligated to reimburse
Tenant for amounts in excess of the Tenant Improvement Allowance.
(c)    In the event Tenant does not use the entire Tenant Improvement Allowance
in connection with the initial build out of the Leased Premises, any remaining
amounts will be allocated pursuant to Section 2.3 of the Lease.
(d)    All costs and expenses directly and specifically related to the Tenant
Improvements, including, by way of example only, the Approvals, design fees,
contractor fees, project coordinator fees, construction costs, costs of
third-party inspections and testing, temporary power costs, construction
security specific to the Leased Premises, legal (or other professional-related)
fees associated with negotiating the Lease (and any related documents, such as
this Work Letter), furniture and modular systems (free-standing or attached),
equipment, fixtures, security systems, wiring and cabling, signage costs,
relocation and moving costs, and any other costs that are directly attributable
and specifically related to the Tenant Improvements, may be included within and
applied against the Tenant Improvement Allowance; provided, however, Landlord
shall not charge Tenant any project management fee, access fee, or supervision
fee, and no project management fees or supervision, profit, overhead or general
conditions costs for Landlord or any of Landlord’s consultants shall be deducted
from the Tenant Improvement Allowance; provided, further, Landlord shall not
have the right, or option, to use any part or all of the Tenant Improvement
Allowance without the advance, written consent of the Tenant, which, so long as
any such proposed use by Landlord shall not adversely affect Tenant’s rights
with respect to the Tenant Improvement Allowance under this Lease, shall not be
unreasonably withheld, conditioned or delayed.
10.    Change Orders. Any change order (“Change Order”) to the Landlord
Improvements and Tenant Improvements and/or any portions of the Improvements
applicable to the portions of the Building and the Project that are intended for
the use and benefit of Tenant may be initiated by Landlord or Tenant; provided,
however, such Change Orders will be subject to Landlord’s and Tenant’s prior
written approval, which approval will not be unreasonably withheld, delayed, or
conditioned so long as such Changer Order (i) is required by applicable law,
(ii) does not increase the costs of the Landlord Improvements or Tenant
Improvements (unless the party requesting the Change Order agrees to pay for the
increase in the costs of construction), and (iii) does not result in significant
delays to the Work Schedule. Any delays in the Work Schedule caused directly and
specifically by a Change Order initiated or caused by Landlord or Tenant will be
the responsibility of the party requesting the Change Order. If Landlord or
Tenant fails to approve or disapprove of a written notice of a proposed Change
Order within ten (10) business days after the receipt of the request to proceed
with the Change Order (together with the support documentation and information
specified in this Section 10), the proposed Change Order will be deemed
conclusively to have been approved. Upon approval of a Change Order that results
in a Landlord Construction Delay or Tenant Construction Delay, as applicable,
then, at the election of the party not responsible for such delay, the
applicable time tables, deadlines, and critical milestones provided in the Work
Schedule will be extended or advanced by the appropriate number of days and the
Work Schedule shall be deemed modified in accordance therewith.    Likewise,
upon approval of a Change Order that requires adjustments, modifications, or
revisions to the previously approved Landlord Improvement Plans or the Tenant
Improvement Plans, then the Landlord Improvement Plans or the Tenant Improvement
Plans, as applicable, shall be deemed modified and approved in accordance with
the Change Order.
11.    Substantial Completion; Site Work Punch List. The Landlord Improvements
and the Tenant Improvements, as applicable, will be deemed “Substantially
Complete” or have reached “Substantial Completion” for purposes of this Work
Letter and the Lease at such time as (i) the Landlord Improvements and the
Tenant Improvements, as applicable, are complete, subject only to minor “punch
list” items which, individually and in the aggregate, do not materially
interfere with or prevent Tenant’s ability to operate the Leased Premises for
the uses permitted under the Lease; (ii) with respect to the Landlord
Improvements, Landlord’s architect and engineer will have certified in writing
to Tenant that the Landlord Improvements have been substantially completed in
accordance with the final Landlord Improvement Plans, the Approvals, any
applicable Change Orders, and all other terms, conditions, and requirements of
this Work Letter and the Lease; (iii) with respect to the Tenant Improvements,
Tenant’s architect and engineer will have certified in writing to Landlord that
the Tenant Improvements have been substantially completed in accordance with the
final Tenant Improvement Plans, the Approvals, any applicable Change Orders, and
all other terms, conditions, and requirements of this Work Letter and the Lease;
(iv) Tenant will have reviewed and inspected the Landlord Improvements and
confirmed, in its reasonable discretion, that they are, in fact, substantially
complete; and (v) Landlord will have reviewed and inspected the Tenant
Improvements and confirmed, in its reasonable discretion, that they are, in
fact, substantially complete. Within fifteen (15) days following the Substantial
Completion of the Landlord Improvements and the Tenant Improvements, as
applicable, Landlord and Tenant will meet and confer and prepare a written punch
list setting forth any incomplete and defective items of Improvements which
require additional or corrective work by Landlord (“Site Work Punch List”). The
Site Work Punch List shall not include, and Tenant shall be responsible for, any
damage to the Landlord Improvements caused by Tenant or Tenant’s Agents,
including, without limitation, any damage to the Leased Premises or Building
caused by moving into the Leased Premises and, further, the Site Work Punch List
shall not include, and Landlord shall be responsible for, any damage to the
Tenant Improvements caused by Landlord, “Landlord’s Representative” (as defined
below), and employees, officers, authorized agents, contractors, engineers,
workmen, inspectors, and any construction management individuals or teams hired
by Landlord to perform the Site Work, including, without limitation, any damage
to the Leased Premises or Building. Landlord will promptly and diligently
perform or cause all items of work disclosed in the Site Work Punch List
relating to the Landlord Improvements to be fully performed within thirty (30)
days of the preparation of the Site Work Punch List, or such additional period
as may be reasonably agreeable to Landlord and Tenant provided Landlord is
proceeding to perform such item with commercially reasonable diligence. Tenant
will promptly and diligently perform or cause all items of work disclosed in the
Site Work Punch List relating to the Tenant Improvements to be fully performed
within thirty (30) days of the preparation of the Site Work Punch List, or such
additional period as may be reasonably agreeable to Landlord and Tenant provided
Tenant is proceeding to perform such item with commercially reasonable
diligence.
12.    Correction of Landlord Improvements. If Tenant discovers any defects in
the Landlord Improvements, except for any defects resulting from the Tenant
Improvements or any other Alterations performed by Tenant, Tenant shall notify
Landlord in writing of such defects and Landlord shall repair such defects
within such time as may reasonably be required to cure the same, but subject to
Landlord exercising commercially reasonable due diligence in performing such
repairs. The costs incurred by Landlord to repair any such defects shall not be
charged as Operating Expenses or otherwise assessed to Tenant.
13.    Landlord’s and Tenant’s Representatives. Tenant and Landlord will appoint
one or more qualified and readily available representative (as applicable, the
“Tenant’s Representative” and the “Landlord’s Representative”) with the power,
authority, and discretion to make absolute and timely decisions on Tenant’s
behalf and Landlord’s behalf regarding the approval and finalization of the
Landlord Improvement Plans, the Tenant Improvement Plans, the Approvals, any
applicable Change Orders, and all other terms, conditions, and requirements of
this Work Letter (including without limitation the Work Schedule) and to consult
and, subject to the terms of this Work Letter and the Lease, resolve any
disputes or disagreements under this Work Letter, and generally to coordinate
with the other party and its contractors, engineers, architects, and other
consultants who will be providing assistance with the Improvements. As of the
Effective Date of this Work Letter, Patrick Grosso has been designated as
Tenant’s Representative; provided, however, the Tenant’s Representative may be
changed from time-to-time at Tenant’s sole and absolute discretion and, in such
an event, Tenant will provide to Landlord in writing the name and contact
information of any replacement Tenant’s Representative. As of the Effective Date
of this Work Letter, Nate Boyer and/or David Allen have been designated as
Landlord’s Representative; provided, however, the Landlord’s Representative may
be changed from time-to-time at Landlord’s sole and absolute discretion and, in
such an event, Landlord will provide to Tenant in writing the name and contact
information of any replacement Landlord’s Representative.
14.    Payment Dispute. In the event there is a bona fide, good faith dispute
under this Work Letter or the Lease as to the propriety of either Landlord or
Tenant’s claim for payment, application, credit, or reimbursement of a component
of costs and expenses associated with the design, installation, performance,
construction, or completion of the Improvements, including, without limitation,
the Tenant Improvement Allowance or any applicable Change Orders, either
Landlord or Tenant will have the right to deliver written notice to the other
disputing any such claim (a “Dispute Notice”), which will be accompanied by a
detailed, written statement as to the basis for the dispute and will be
accompanied by the tender of payment for any portion of the sum being demanded
which the disputing party does not take issue with. Landlord will continue to
perform all of its obligations under this Work Letter and the Lease in order to
perform and complete the Improvements in a timely manner, notwithstanding any
delivery of a Dispute Notice. A party’s failure to deliver a Dispute Notice
within thirty (30) days after submittal of any such claim shall be deemed to
constitute approval of any such claim. Otherwise, if Landlord or Tenant timely
delivers a Dispute Notice, Landlord and Tenant shall meet and cooperate in good
faith, together with their respective contractors, engineers, attorneys,
planners, and accountants to review the information upon which such costs and
expenses were based and, thereafter, meet and cooperate in good faith in an
attempt to resolve and agree upon any final adjustments or changes to be made to
any such claim within ten (10) business days of Tenant’s delivery of a Dispute
Notice. If Landlord and Tenant are unable to reach a final resolution and
agreement as to any disputed costs and expenses within the aforementioned ten
(10) business day negotiation period, then upon prompt notice to the other
party, each of Landlord and Tenant will have the right to elect to submit to
mediation or binding arbitration the issue of whether any disputed costs and
expenses are permitted expenses under this Work Letter and the Lease. If the
aforementioned disputed costs and expenses are submitted to mediation, then
Landlord and Tenant shall be responsible for their own costs and expenses
(including attorneys’ fees) and agree to split equally the mediator’s costs and
expenses. If the aforementioned disputed costs and expenses are submitted to
binding arbitration, the party that the arbitrator determines is the prevailing
party shall be entitled to reimbursement of all costs and expenses associated
with arbitration, including reasonable attorneys’ fees. Promptly following a
final agreement or resolution of any such claim, Landlord and Tenant shall
thereafter make such appropriate adjustments, credits, or reimbursements, as the
case may be, to each other, as are determined to be applicable or owing pursuant
to this Work Letter, the Lease, and, if applicable, as determined by the results
of any mediation or binding arbitration.
15.    Moving Expenses. Subject to the Moving Allowance, Tenant will be
responsible for all arrangements and costs related to moving its office
equipment, supplies, furniture, fixtures or equipment and other apparatus into
the Leased Premises. Tenant shall utilize elevator blankets, furniture blankets,
and appropriate flooring protection measures to limit any damage to the Building
while moving into the Leased Premises. Tenant shall promptly repair any damage
to the Building (including the Leased Premises) incident to Tenant moving into
the Leased Premises.
16.    General Provisions.
(a)    This Work Letter will be binding upon and inure to the benefit of the
executing parties and their respective successors and assigns.
(b)    Except as otherwise provided in this Work Letter, in any legal or
equitable proceeding regarding any claim or dispute arising under this Work
Letter, the prevailing party will be entitled to an award of reasonable
attorneys’ fees and costs in the amount as may be fixed by the court in those
proceedings, in addition to costs of suit and costs on any appeal.
(c)    Nothing contained in this Work Letter will be deemed or construed, either
by Landlord or Tenant or by any third-party, to create the relationship of
principal and agent or create any partnership, joint venture, or other
association between Landlord and Tenant.
(d)    All notices, requests, and demands to be made under this Work Letter to
Landlord or Tenant shall be in writing (at the addresses set forth below) and
shall be given by any of the following means: (a) personal service;
(b) electronic communication, whether by e-mail, telex, telegram, or facsimile
(provided that a hard-copy of such notice is given in any other manner permitted
hereunder within three (3) days after the date of such electronic transmission);
(c) certified first class mail, return receipt requested; or (d) a nationally
recognized overnight service. Such addresses may be changed by notice to
Landlord and/or Tenant, as applicable, given in the same manner as provided
above. Any notice, demand, or request sent pursuant to either clause (a) or
clause (b) hereof shall be deemed received one (1) business day after personal
service or one (1) business day after delivery by electronic means, if sent
pursuant to clause (c) shall be deemed received three (3) business days
following deposit in the mail, and if sent pursuant to clause (d) shall be
deemed received one (1) business day following deposit with the overnight
service.
To Landlord:    Boyer Snyderville 2, L.C.
c/o The Boyer Company, L.C.
101 South 200 East, Suite 200
Salt Lake City, UT 84111
Attention: Jacob L. Boyer
E-Mail: jboyer@boyercompany.com


To Tenant:    See Summary Lease Provisions
Attention: Mr. Patrick Grosso, Chief Legal Officer
With a copy to:
Cresa of Salt Lake City, LLC

136 South Main Street,
Suite 500
Salt Lake City, UT 84101
Attention: Corey Daniels
E-Mail: cdaniels@cresa.com


Any enclosure to a notice, including the Tenant Improvement Plans or Change
Orders, and any other documents, materials, or information relating to a
document submittal, need only be sent to the parties so indicated for the
materials above, with all other notice parties to receive cover letter only.
(e)    Each exhibit attached to and referred to in this Work Letter is
incorporated into this Work Letter.
(f)    This Work Letter may be executed in counterparts and delivered by
electronic transmission.
(g)    This Work Letter, the Lease, and the exhibits, attachments, and any other
agreements referenced herein and therein, contain all of the terms and
conditions relating to the Improvements to be performed on the Leased Premises,
the Building and the Project, and neither Landlord nor Tenant may rely upon oral
representations or statements which are not part of the Lease, this Work Letter,
and the exhibits, attachments, and any other agreements referenced herein and
therein.
(h)    The laws of the State of Utah will govern the interpretation, validity,
and construction of the terms and conditions of this Work Letter. Under no
circumstances, however, will this Section 16(h) be interpreted to apply Utah
conflict of laws principles to require the laws of another state to determine
the interpretation, validity or construction of this Work Letter.
(i)    This Work Letter may be amended or supplemented only by a written
instrument executed by Landlord and Tenant. In the event the Lease shall
terminate according to its terms, this Work Letter shall be of no further force
and effect, except as and to the extent Tenant shall have incurred any expenses
or costs for which Tenant is to be reimbursed by the Tenant Improvement
Allowance, which amounts, within thirty (30) days written demand by Tenant,
together with reasonably satisfactory evidentiary documentation thereof, shall
be paid by Landlord to Tenant.
(j)    Should any of the provisions of this Work Letter prove to be invalid or
otherwise ineffective, the other provisions of this Work Letter will remain in
full force and effect. There will be substituted for any invalid or ineffective
provision a provision which, as far as legally possible, most nearly reflects
the intention of Landlord and Tenant.
(k)    Landlord and Tenant represent and warrant to each other that they have
the right, power, legal capacity, authority, and means to enter into and perform
this Work Letter (as well as the documents referenced in this Work Letter) and
that, to their respective current, actual knowledge, the same will not
contravene or result in the violation of any agreement, law, rule, or regulation
to which Landlord or Tenant, as the case may be, may be subject.
(l)    The captions to the articles, sections, subsections, or other portions of
this Work Letter are for convenience only and will in no way affect the manner
in which any provision thereof is construed. When a section is referred to in
this Work Letter, the reference will be deemed to be to the correspondingly
numbered or lettered section of this Work Letter, unless an article, section, or
paragraph in another instrument is expressly referenced.
(m)    Except to the extent mutually agreed upon and waived by Landlord and
Tenant, if Tenant elects to submit to mediation or arbitration any of the issues
provided for in this Work Letter, Landlord and Tenant agree in good faith to
attempt to settle such issues under the then-most-current Commercial Arbitration
Rules and Mediation Procedures of the American Arbitration Association (“AAA
Rules”), or under rules of any other mutually agreed upon body of alternative
dispute resolution. Notwithstanding the AAA Rules, Landlord and Tenant agree
that the mediation or arbitration will be conducted by a single mediator or
arbitrator, at a mutually agreed time and place in Salt Lake City, Utah, and
shall be completed as promptly as possible in order to avoid (or minimize to the
greatest extent possible) any delays in the Work Schedule.
[Intentionally Blank - Signature Page to Follow]


IN WITNESS WHEREOF, Landlord and Tenant have caused their duly authorized
representatives to execute and deliver this Work Letter as of the Effective
Date.
LANDLORD:
BOYER SNYDERVILLE 2, L.C., a Utah limited liability company, by its Manager



THE BOYER COMPANY, L.C., a Utah limited liability company




By:     
Name:     
Title: Manager




TENANT:
SKULLCANDY, INC., a Delaware corporation





By:     
Name:     
Its:     




JOINDER BY OWNER
THIS JOINDER (the “Joinder”) is attached to that certain Work Letter Agreement
(the “Work Letter”) dated August 19, 2015 (the “Effective Date”), between BOYER
SNYDERVILLE 2, L.C., a Utah limited liability company (the “Landlord”) and
SKULLCANDY, INC., a Utah corporation (the “Tenant”). The undersigned BOYER
SNYDERVILLE JUNCTION, L.C., a Utah limited liability company (the “Boyer”) is
the owner of the Property covered by the Work Letter.
As a condition to the execution and delivery of the Work Letter by Tenant and to
induce Tenant to execute and deliver the Work Letter: (a) Boyer acknowledges the
existence and terms of the Work Letter; (b) agrees to join and be bound by all
provisions of the Work Letter that require its performance, including, without
limitation, conveyance of the Property to Landlord and the performance of its
obligations under the Development Agreement; and (c) shall not take any action
inconsistent with the Agreement, which adversely affects Tenant rights,
interests or obligations under the Work Letter (subject to the terms and
conditions of this Work Letter) or which adversely affects, prevents or
prohibits performance under the Work Letter or makes performance by Landlord
under the Work Letter impracticable.
DATED: August 19, 2015.
BOYER SNYDERVILLE 2, L.C., a Utah limited liability company, by its Manager


THE BOYER COMPANY, L.C., a Utah limited liability company




By:     
Name:     
Title: Manager




STATE OF UTAH    )
)
COUNTY OF SALT LAKE    )


On this 21st day of August, 2015, personally appeared before me Paul D. Kelley,
who duly acknowledged to me that he executed the foregoing Lease as a Manager of
The Boyer Company, L.C., a Utah limited liability company.
My commission Expires:         
Notary Public
Residing at SALT LAKE COUNTY


EXHIBIT “A”
TO
WORK LETTER
    
WORK SCHEDULE
DEADLINES AND CRITICAL MILESTONES TO BE ACHIEVED
Red indicates a critical deadline for the lease (and, except as otherwise
expressly set forth in the Work Letter, are subject to extension for Landlord
Construction Delays and Tenant Construction Delays, as applicable)
•Landlord Schematic Improvement Plans Delivered to Tenant for Review:
September 1, 2015
•Tenant Approval of Landlord Schematic Improvement Plans: September 15, 2015
•Deadline for Minor Adjustments to Base Building by Tenant: September 30, 2015
◦Interconnecting stairs, high density filing areas etc.
•Delivery of Landlord Improvement Plans to Tenant for Approval: December 15,
2015
o    Construction Documents and Specifications ready for submission to Summit
County for permitting
•Tenant Approval of Landlord Improvement Plans: December 31, 2015
•Landlord Governmental Approval Submittal Deadline: February 1, 2016
•Landlord Footing and Foundation Permits Application Deadline: February 1, 2016
•Completion of Underground Utility Drawings: March 1, 2016
•Subdivision of Property to create Office Building 1 Parcel: April 1, 2016 (See
Section 1.5 of Lease and Section 6 of Expansion Space Agreement)
•Vertical Construction Start: April 1, 2016
•Delivery of Tenant Improvement Plans to Landlord for Approval: May 1, 2016
•Landlord Approval of Tenant Improvement Plans: May 15, 2016
•Early Entry for Preliminary Commencement of Tenant Improvement Construction:
September 1, 2016
o    Section 8(b) of Work Letter
•Turnover Condition Deadline: September 1, 2016
•Defined as building dried-in
•Outside Turnover Condition Deadline: Substantial Completion and Certificate of
Occupancy: February 1, 2017
•Tenant Improvement Construction Period: September 1, 2016 - January 31, 2017
•Rent Commencement Date: February 1, 2017


EXHIBIT “B”
TO
WORK LETTER
    
DESCRIPTION OF LANDLORD IMPROVEMENT PLANS
See attached conceptual site plans and floors plans. Landlord Improvement Plans
to be attached at the such time as the Landlord Improvement Plans are completed
LABOYER\Kimball Junction\Skullcandy \Work Letter.deg7.docx


EXHIBIT “C”
TO
WORK LETTER
    
FORM OF CERTIFICATE OF APPROVAL
RE:    Work Letter, dated ____________, 2015 (“Work Letter”), between BOYER
SNYDERVILLE 2, L.C., a Utah limited liability company (“Landlord”), and
SKULLCANDY, INC., a Delaware corporation (“Tenant”).
To Whom It May Concern:
This Certificate of Approval (as this term is defined in the Work Letter) is
being entered into by Landlord and Tenant in order to acknowledge that the
[Landlord Improvement Plans] [Tenant Improvement Plans] have been reviewed and
approved in accordance with the Work Letter .
IN WITNESS WHEREOF, Landlord and Tenant have executed this Certificate of
Approval to be effective as of the _____ day of _________, 20__.

80538922.1 0043664-00004